Citation Nr: 0510940	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether clear and unmistakable error was committed in a 
December 12, 1975 rating decision that reduced the evaluation 
for the veteran's service-connected lumbosacral strain from 
10 percent disabling to noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from October 1967 to June 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In this decision, the RO determined that clear and 
unmistakable error (CUE) had not been committed by VA in a 
rating decision of December 12, 1975 that reduced the 
evaluation of the veteran's service-connected lumbosacral 
strain from 10 percent disabling to noncompensable.

On his October 2002 substantive appeal (VA Form 9), the 
veteran requested a hearing before the Board.  However, he 
withdrew this request in February 2004.  The case has been 
forwarded to the Board for appellate consideration.


FINDING OF FACT

The rating decision of December 12, 1975 reduced the 
veteran's service-connected lumbosacral strain evaluation 
from 10 percent disabling to noncompensable, effective from 
March 1, 1976.  This decision appropriately applied the 
existing legal criteria to the correct facts of record.


CONCLUSION OF LAW

Clear and unmistakable error was not committed in reducing 
the evaluation of the lumbosacral strain from 10 percent 
disabling to noncompensable, effective March 1, 1976, in the 
rating decision of December 12, 1975.  38 C.F.R. § 3.105(a) 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.  In Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001), however, the Court held that the VCAA 
does not apply to CUE cases.  Regardless, the veteran was 
fully informed of the requirements for a claim of CUE in the 
Statement of the Case (SOC) issued in October 2002 and the 
Supplemental Statement of the Case (SSOC) issued in April 
2004.

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision, which 
constitutes a reversal of a prior decision on the grounds of 
CUE, has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 C.F.R. § 
3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudication had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

By rating decision of October 1970, the RO granted 
entitlement to service connection for a lumbosacral strain 
effective from June 3, 1970.  Based on a VA compensation 
examination report dated in August 1970, this disability was 
initially evaluated as 10 percent disabling.  A rating 
decision dated on December 12, 1975 determined that the 
evaluation of the veteran's lumbosacral strain warranted 
reduction from the 10 percent evaluation to a noncompensable 
evaluation.  This evaluation was based on findings provided 
by a VA compensation examination held in October 1975 and was 
to be made effective from March 1, 1976.  The veteran did not 
appeal this determination and it is now final.

Initially, the veteran and his representative have argued 
that the veteran was not informed of his appellate rights 
when he was notified of the decision of December 1975 to 
reduce his evaluation for a lumbosacral strain.  The veteran 
acknowledged under oath in February 2004 that he did receive 
a letter from VA that notified him of this decision, but 
maintained that this letter did not inform him that he had a 
right to appeal this decision.  He argued that he was under 
the impression that there was nothing he could do to change 
the decision and, therefore, merely accepted the RO's 
determination.

Specifically, the representative has contented that the only 
notification of the December 12, 1975 decision received by 
the veteran was a VA Form 21-6763 (Reduced Disability 
Compensation).  It was noted that this form did not provide 
any notice of the veteran's appellate rights.

Pertinent law and regulations existent in December 1975 
include 38 C.F.R. § 3.103(e) which required VA to provide 
notification of any decision affecting the payment of 
benefits or granting relief.  Notice was required to include 
the reasons for the decision, the date it would be 
effectuated, the right to a hearing, the right to initiate an 
appeal, and informing the veteran of the periods in which an 
appeal must be initiated and perfected.  According to 
38 C.F.R. § 3.105(e), when the reduction in evaluation of a 
service-connected disability is considered warranted and a 
lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating action will 
be undertaken.  The reduction would be made effective the 
last day of the month in which a 60-day period from date of 
notice to the payee expires.  The veteran would be notified 
at his or her latest address of record of the action taken 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence.

If VA fails to comply with certain procedural requirements, 
including providing written notice to the claimant of the 
decision in question, and an explanation of the procedure for 
obtaining review of the decision, then the claim remains open 
and is not final.  Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995).

A review of the claims file reveals that a VA Form 21-6798 
(Disability Award) dated on December 17, 1975 recorded the 
December 12, 1975 decision to reduce the 10 percent 
evaluation for a lumbosacral strain to a noncompensable 
award, effective on March 1, 1976.  This form indicated that 
the veteran had been sent VA Forms (letters) 20-822 (Control 
Document and Award Letter) and 21-6763.  The claims file also 
contains a copy of the VA Form 20-822 dated on December 18, 
1975 that indicates this letter notified the veteran of the 
reduction in his compensation award.

The VA Form 21-6763 notified the veteran that due to an 
improvement in his physical condition, his evaluation for a 
lumbosacral strain would be reduced from a 10 percent 
evaluation to a noncompensable evaluation.  He was also 
informed that he could submit additional evidence that tended 
to show that this reduction should not be made.  He was 
informed that the best type of evidence would be medical 
reports on his condition to include a statement from a 
physician.  The veteran was notified that VA should receive 
this evidence within 60 days from the date of the letter or 
his compensation evaluation would be reduced as proposed.

The VA Form 20-822 in question was a computer-generated 
form/letter that consisted of five pages.  Page one was a 
control document indicating what action had been taken and 
was associated with the claim file.  Page two was a 
notification letter sent to the veteran and page three was a 
notification letter sent to the representative.  Pages four 
and five where control documents indicating the action taken 
by VA with page four sent to the representative and page five 
kept in a "holding" file.  The notification letters 
provided space for the action taken and VA's reasons and 
bases for its decision.  At the bottom of pages two and three 
was written "IMPORTANT - SEE REVERSE SIDE FOR PROCEDURAL AND 
APPELLATE RIGHTS."  On the back of each page was a notice of 
procedural and appellate rights which informed the veteran 
and his representative of his right to representation by an 
accredited representative or attorney, his right to present 
additional evidence, his right to a hearing before VA, and 
his right to appeal the RO's decision to the Board.  The 
final paragraph stated:

APPEAL.  You may appeal our decision to 
the Board of Veterans Appeals at any time 
within one year from the date of this 
letter if you believe the decision is not 
in accord with the law and the facts now 
of record.  The appeal process is started 
by your filing a Notice of Disagreement.  
You may do this by writing a letter to 
this office stating that you wish to 
appeal and specifying what you disagree 
with.  If you decide to appeal you will 
be further advised of your procedural 
rights as your claim progresses through 
the several stages of this appellate 
process.

Based on this evidence, the record is clear that the veteran 
was issued notification on December 18, 1975 of the December 
12, 1975 decision, the reasons and bases for the RO's 
determination, and his appellate rights.  This notification 
was sent to the veteran's last reported residence, which he 
had confirmed as recently as an October 1975 VA compensation 
examination.  While the veteran has alleged that he did not 
receive notification of his appellate rights, the evidence in 
the claims file contradicts this allegation.  

Regardless, with respect to providing notice of a prior 
decision, for the purpose of determining whether it was final 
for a CUE adjudication, there is a presumption of 
administrative regularity that notice of a decision was 
properly mailed.  United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926) (Principles of administrative 
regularity dictate a presumption that government officials 
have properly discharged their official duties.)  This 
presumption may be overcome by clear evidence but not by a 
mere allegation of non-receipt.  See Hauck v. Brown, 6 Vet. 
App. 518, 519 (1995); Ashley v. Derwinski, 2 Vet. App. 307, 
308-309 (1992).  Mere allegation, without corroborating 
evidence, does not provide clear evidence to the contrary 
that a claimant did not receive a computer-generated letter.  
Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  As the 
veteran's lay assertions do not overcome the presumption of 
administrative regularity, and in consideration that there is 
substantial contemporaneous evidence that the veteran was 
informed of his appellate rights regarding the December 12, 
1975 decision, the Board finds that he did receive such 
notification.

This notification also complies with the requirements of 
38 C.F.R. § 3.105(e) regarding reduction of disability 
compensation.  The requisite rating decision was prepared on 
December 12, 1975 and notification at the veteran's last 
reported addressed was sent on December 18, 1975.  The 
provided VA Form 20-822 and VA Form 21-6763 informed the 
veteran of the RO's decision, its reasons and bases for the 
decision, and the opportunity to present pertinent evidence 
within 60 days.  The reduction was not made effective until 
the last day of the month in which the 60-day period expired 
after the December 18, 1975 notification.

The representative also contends that the December 12, 1975 
rating decision violated the mandates of 38 C.F.R. § 3.344 
regarding reductions of compensation awards.  It is contended 
that this regulation as it existed in 1975 required a four 
step process before a compensation award that had been in 
existence for five continuous years could be reduced by VA.  
These steps were 1) the disability must be reviewed in 
relation to its history, 2) the current medical examination 
had to be compared to the prior examination on which the 
benefit was granted to ensure the most recent examination was 
complete and full, 3) the adjudicator had to determine that 
the disability had a sustained improvement, and 4) the 
adjudicator had to decide if the sustained improvement could 
be maintained under ordinary conditions of life.  The 
representative based this contention on the RO's failure to 
specifically address each step in the reasons and bases 
provided in the December 1975 rating decision.

Effective February 1, 1990, Title 38 U.S.C. § 5104(b) 
required ROs to specify, in each rating decision, the 
evidence considered and the reasons for the disposition; 
before that time, rating decisions generally lacked such 
specificity.  See 38 U.S.C.A. § 5104(b) (West 2002).  
According to the Federal Circuit's decision in Natali v. 
Principi, 375 F.3d 1375 (Fed. Cir. 2004), prior to the 
effective date of the provisions of 38 U.S.C.A. § 5104(b) in 
1990, the RO was not required to set forth in detail the 
factual bases for its decision.  In absence of evidence to 
the contrary, the rating board is presumed to have made the 
requisite findings.  Id. at 1380-81; see also Crippen v. 
Brown, 9 Vet. App. 412, 421 (1996) (Thus, "[s]ilence in a 
final RO decision made before February 1990 cannot be taken 
as showing a failure to consider evidence of record.")  When 
faced with a request to determine whether CUE exists in a 
case, the Board must determine whether evidence establishes 
the error.  In making this determination with regard to a 
pre-1990 RO decision, the Board must necessarily examine the 
evidence of record; assume that the RO was aware of and duly 
considered extant law; and form a conclusion as to whether 
the RO decision was supportable in light of that evidence and 
law.  Id.  In doing so, the Board must analyze the evidence 
that was before the RO at the time of the rating decision.  
As a result, in determining whether the RO's decision is 
supported by the evidence, the Board may refer to the RO's 
analysis or the facts it reasonably relied on without 
creating a new reason for the earlier RO decision.  Id.  Such 
a procedure does not represent a new reason for the earlier 
rating decision; rather, it is a procedure necessary to 
determine whether the earlier decision has evidentiary 
support.  Id.

On the examination report of August 1970, the only objective 
evidence of a low back disability was moderate lumbosacral 
discomfort at the extremes of bending.  The examiner noted 
that no medical records were available for review.  A 
lumbosacral X-ray was reported to be normal.  

On examination in October 1975, the only objective 
abnormality was "Some increased sensitivity on the right 
anterior thigh area."  An X-ray was taken of the lumbosacral 
spine, which a VA radiologist interpreted as "Negative 
except for possibly some slight haziness of the sacro-iliac 
joints, possibly due to very minimal arthritic changes."  
However, the VA orthopedic surgeon who conducted the October 
1975 examination also reviewed this X-ray and interpreted it 
as showing "Bone configuration seems to be normal in all 
respects.  There is no congenital abnormalities, no evidence 
of prior or present back difficulty.  Spaces are well 
maintained, alignment is good."  The examiner noted the 
veteran's in-service history of a low back injury, that he 
had reviewed the prior VA examination of August 1970, and 
that he had considered that the veteran was currently 
receiving chiropractic treatment.  The orthopedic surgeon 
commented:

Physical examination today is perfectly 
normal in all respects.  There is not 
indicated from an objective stand point 
that he has anything wrong in his 
structure or working of his back.  Any 
evaluation must be made on previous 
history and the patient's subjective 
complaints which are not at present born 
out by objective examination.

Based on the Natali precedent decision, the Board finds that 
the RO's failure to specifically address each criteria of 
38 C.F.R. § 3.344 does not establish that this criteria was 
not considered and, in any event, cannot be the basis for 
CUE.  Once again, the presumption of administrative 
regularity requires the presumption that the adjudicators 
properly discharged their official duties.  

The evidence of record also provides a plausible basis for 
the RO's December 1975 decision that a reduction was 
warranted.  The veteran claimed at his hearing in February 
2004 that his low back disability had become worse between 
the 1970 and 1975 VA examinations.  He also claimed that the 
1975 examination was inadequate for rating purposes as the 
examiner had rushed him through the examination.  The 
representative has argued that a sustained improvement in the 
low back disability could not be shown by the 1975 
examination based on the X-ray findings of arthritic changes 
in the sacro-iliac.

The examination report of 1975 clearly and specifically noted 
the veteran's subjective history of increased symptomatology 
associated with the low back and his continuing treatment by 
a chiropractor.  In fact, the subjective history and 
complaints reported in 1975 are more exhaustive than that 
reported on the 1970 examination report.  This 1975 examiner 
also reviewed the 1970 report as part of the 1975 examination 
and even attached a copy of the 1970 report to his 
examination.  The examination findings reported in 1975 are 
also complete and, again, more specific and exhaustive than 
the two sentences of objective findings reported in 1970.  
Based on the quality and thoroughness of the 1975 examination 
report, the Board finds no basis for the veteran's 
allegations that this examination was in anyway inadequate 
for rating purposes.  

The only abnormality with the low back in 1970 was pain at 
extreme range of motion.  This pain was not present on 
examination in 1975, evidence of a sustained improvement to 
what was no more than a minimal disability even in 1970.  The 
representative has made much of the 1975 radiologist's report 
arguing that these findings could not show a sustained 
improvement in the veteran's disability.  As noted above, the 
radiologist's comments were tentative in the extreme and did 
not confirm the existence of arthritic changes.  This report 
merely raised the possibility due to "some slight haziness" 
on the film that "very minimal" arthritic changes possibly 
existed in the sacro-iliac joint.  The VA orthopedic surgeon 
reviewed this same film and found no evidence of arthritic 
changes.  The representative has failed to acknowledge that 
the latter opinion exists.  However, this opinion provides a 
plausible basis for the RO's determination in December 1975 
that the low back disability had sustained an improvement.  
That is, the tentative language used by the radiologist in 
1975 resulted in a medical opinion that was of less probative 
value than the orthopedic surgeon's opinion.  Therefore, this 
evidence was not in equipoise on the interpretation of the X-
rays, and the more emphatic opinion of the orthopedic surgeon 
provided a plausible basis of no change in the lumbosacral 
spine.

In the end, the representative's arguments regarding whether 
the veteran's low back disability had sustained an 
improvement and whether this improvement would be maintained 
are merely that the December 1975 adjudicators had improperly 
weighed and evaluated the evidence.  Such an argument does 
not establish CUE.  See Fugo, supra.

The veteran has noted that VA failed to obtain his private 
chiropractic records from the mid-1970s prior to issuing its 
decision in December 1975.  In addition, he submitted private 
treatment records from his former employer that noted 
treatment for a low back injury in November 1975.  There is 
no contemporaneous evidence that the veteran ever notified VA 
of the existence of the employer records.
In any event, as noted above, failure in the duty to assist 
does not establish CUE.  

On July 21, 1992, the U. S. Court of Appeals for Veterans 
Claims (Court) issued its decision in Bell v. Derwinski, 2 
Vet. App. 611 (1992) stating that certain VA evidence is 
constructively before adjudicators.  Where documents are in 
VA control and could reasonably be expected to be a part of 
the record, such documents are, in the contemplation of law, 
before VA and should be included in the record.  Id. at 613.  
Thus, as to all VA adjudications entered on or after July 21, 
1992, the evidence of record includes VA medical records, 
which are deemed to be constructively before the adjudicator.

On the other hand, Bell does not apply retroactively to RO 
decisions (i.e., to decisions entered prior to July 21, 1992, 
the date of the Bell decision).  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); VAOPGCPREC 12-95.  Thus, if the 
decision in question was entered prior to July 21, 1992, the 
Board must consider only the evidence that was actually in 
the file in claims for CUE.

As the RO's decision of December 1975 predates the Bell 
decision issued in July 1992, application of the Bell 
precedent is not warranted.  Regardless, the private 
chiropractor and employer records were not in the possession 
of VA in December 1975 and there was no constructive notice 
of these private records.

Based on the above analysis, the Board finds that CUE was not 
committed by the RO in the rating decision of December 12, 
1975 that reduced the evaluation of the veteran's lumbosacral 
spine disability from 10 percent to noncompensable.  It is 
the Board's determination that the correct facts were before 
the RO adjudicators in December 1975 and that they correctly 
applied the extant statutory and regulatory provisions.  
There is no perceptible error in the December 1975 decision 
that is of an undebatable nature, of the sort which, had it 
not been made, would have manifestly changed the outcome in 
December 1975.


ORDER

Clear and unmistakable error not having been committed in the 
rating decision of December 12, 1975 that reduced the 
evaluation for a lumbosacral strain from 10 percent to 
noncompensable effective from March 1, 1976, this appeal is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


